PREGERSON, Circuit Judge,
dissenting:
I agree with Judge Hawkins that we should not overrule the line of cases that *1330upheld district courts’ discretion to impose conditions on the interagency transfer of information. See United States v. Abrahams, 905 F.2d 1276 (9th Cir.1990); United States v. Zolin, 809 F.2d 1411 (9th Cir.1987), and United States v. Author Services, 804 F.2d 1520 (9th Cir.1986). Unlike Judge Hawkins, however, I do not concur in the end result that the majority reaches.
The district court, which was fully familiar with the history of the case and the parties, allowed the IRS Examination Division to transfer the summonsed documents to other divisions in the IRS, provided that the Examination Division gave Respondent five days’ advance notice of such transfer. The district court’s condition was de minimis, and was imposed only to ensure that the IRS would not abuse the court’s process. Compare United States v. Barrett, 837 F.2d 1341, 1350 (5th Cir.1988) (en banc) (affirming district courts’ discretionary authority to “ensurfe] that the government has complied with the four Powell criteria, and that its process is not being abused.”).
For a long time we have recognized that “[t]he terms of an enforcement order rest within the discretion of the district court, and [that] its discretion is considerable.” Author Services, 804 F.2d at 1525 (citations omitted) (internal quotation marks omitted). In my view, the district court acted within its discretion when it conditioned enforcement of the IRS’s intra-agency transfer of summonsed documents on the de minimus requirement of five days’ notice to the taxpayer. Therefore, I would affirm the district court’s order.